Citation Nr: 0915987	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-14 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969 with service in the Republic of Vietnam.  His 
awards and decorations include the Combat Infantryman's Badge 
(CIB) and Bronze Star with "V" Device.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The appeal was subsequently transferred to 
the RO in Louisville, Kentucky.  

In September 2008, the Veteran withdrew his request for a 
Decision Review Officer (DRO) hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's pre-existing hearing loss has not been 
shown to have underwent an increase in severity during 
service.   

3.  Tinnitus has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.306(b), 3.307(a)(3), 3.309(a), 3.385 
(2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in October 2003.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in January 2004.  
In a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied for both 
claims, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran underwent a VA 
examination in November 2003, which is adequate upon which to 
base a decision.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").


Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as the 
result of acoustic trauma during service.  In his March 2004 
notice of disagreement (NOD), the Veteran asserted that he 
was involved in an ambush and the noise was so intense that 
he was deaf for approximately three days.  He added that he 
has experienced roaring in his ears since this incident as 
well.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss or tinnitus.  Beginning with the claim 
for tinnitus, the service treatment records are completely 
absent for complaints, treatment, findings, or diagnoses of 
tinnitus.  With regard to the claim for hearing loss, the 
Board notes that the Veteran had some pre-existing bilateral 
hearing loss on his November 1966 entrance examination.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
25 (35)
40 (50)
35 (40)
LEFT
30 (45)
20 (30)
30 (40)
30 (40)
30 (35)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

Thus, the Veteran was not sound upon entrance to service.  
Therefore, the question becomes whether the Veteran's pre-
existing bilateral hearing loss underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  

In this regard, the Board acknowledges that the Veteran had 
acoustic trauma during his combat service.  The Board 
observes the newspaper article the Veteran submitted along 
with his May 2006 substantive appeal titled "Flak jacket 
worth life" wherein it was documented that the Veteran was 
thrown to the ground and hit with shrapnel after a rocket 
powered grenade landed near him while serving in Vietnam.  
However, by the time of his separation from service, the 
Veteran had audiological readings that reflected an 
improvement in hearing acuity from service entrance.  On the 
authorized audiological evaluation at the time of his 
separation in October 1979, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
/
10
LEFT
10
10
20
/
20

Furthermore, when asked on his October 1969 separation report 
of medical history, the Veteran denied ear, nose, or throat 
trouble; running ears, and hearing loss.  Consequently, the 
service treatment records do not indicate that the Veteran's 
hearing underwent an increase in severity during service or 
that he had tinnitus during service.  

Turning to the post-service evidence, although the earliest 
post-service medical records date in 1970, the first 
indication of hearing loss was in a 2003 VA treatment entry, 
more than 30 years after his separation from service.  
Regarding the claim for tinnitus, the first report was in the 
May 2003 claim.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As noted above, 
when specifically asked on his October 1969 separation report 
of medical history, the Veteran denied hearing loss; ear, 
nose, or throat trouble; and running ears.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can 
have greater probative value than inconsistent testimony 
provided by the claimant at a later date).  Thus, the Board 
finds the evidence reflecting that the Veteran did not report 
hearing loss or tinnitus at the time of his separation from 
service even though he was specifically asked about ear and 
hearing related problems and the prolonged period without any 
complaint of hearing loss or tinnitus after service to weigh 
against the Veteran's claims.

Additionally, the results of the November 2003 VA 
audiological examination also weigh against the Veteran's 
claims.  The examiner opined that due to normal hearing 
sensitivity upon discharge, it was unlikely that the 
hazardous military noise exposure contributed to the current 
sensorineural hearing loss and tinnitus.  The Board affords 
this opinion great probative value because it is based on the 
examiner's expertise as an audiologist, a review of the 
claims file which includes the Veteran's pertinent medical 
history, and is supported by the other evidence of record.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Moreover, the Veteran's contentions 
were specifically considered.  The examiner noted the 
Veteran's contention that he has had ringing in his ears 
following the incident involving the grenade explosions.  
Other sources of noise exposure were hunting prior to 
military service, firing weapons and training with live 
grenades during service, and occupational noise exposure from 
truck driving, farming, and construction.  Following 
examination, the examiner diagnosed mild sloping to severe 
sensorineural hearing loss bilaterally with audiometric 
readings that meet the provisions reflecting hearing loss 
pursuant to 38 C.F.R. § 3.385.  In reviewing the claims file, 
the examiner noted that the November 1966 audiological 
examination reflected a mild high frequency loss in the right 
ear and a mild loss in the left ear.  Additionally, the 
examiner referenced the normal hearing acuity findings on 
separation, significant in-service noise exposure, and the 
noise exposure both before and after service.  

The Board acknowledges the Veteran's statements made in March 
2004 NOD wherein the Veteran disputes the audiologist's 
reports that he had noise exposure prior to and after 
service.  The Veteran stated that the only recreational noise 
he had prior to service was hunting squirrels and after 
service he had no occupational exposure from his job as a 
truck driver.  However, these statements are inconsistent 
with his reports to the June 2007 VA PTSD examiner.  During 
that examination, the Veteran informed the examiner that he 
was employed as a construction worker, boiler marker, and 
welder from 1957 to 1966, prior to his entrance into service.  
He also indicated that he worked as a welder and truck driver 
and had done some hunting with his step-son after service.  
Thus, based on the Veteran's own reports during two 
examinations, he did have noise exposure both prior to and 
after service.  Because these records were generated with a 
view towards ascertaining the Veteran's then-state of 
physical fitness, they are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Lilly's: An Introduction 
to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rationale that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Thus, the Board 
concludes that the November 2003 VA examiner's opinion is 
supported by the more probative evidence of record.   

In conclusion, the Board finds that the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus have not been shown to be related to service.  
The service treatment records were absent for any indications 
of tinnitus, and they indicate that the Veteran's pre-
existing hearing loss improved from entrance to separation.  
Additionally, there is no persuasive evidence indicating that 
hearing loss or tinnitus is related to his service.  Although 
the Board acknowledges that the Veteran is competent to 
report ringing in his ears since service, as reflected above, 
the Board has found his lack of complaints of tinnitus during 
and after service until he filed his claim to be more 
persuasive.  Regarding this claim for hearing loss, although 
the Veteran is competent to report a decrease in hearing 
sensitivity, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
evidence does not support service connection for hearing loss 
by a presumptive basis because there is no competent medical 
evidence showing that the Veteran's hearing loss manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).
 
Additionally, the Board has considered the veteran's combat 
service.  Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
and the Board has conceded that the veteran was subjected to 
noise exposure in connection with his combat service.  
Section 1154(b), however, does not negate the need for 
medical evidence linking his current tinnitus and left ear 
hearing loss disability to service.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Accordingly, the Board concludes that a preponderance of the 
evidence is against these claims, and therefore, service 
connection for a bilateral hearing loss disability and 
tinnitus is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


